Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.     Claims 1, 3, 4, 5,10, 11, are objected to because of the following informalities: 
	Claim 1, line 4, “ electromagnetic” should be – electromagnetically--
	Claim 1, line 11, “ determine a presence” should be – determine the presence—
	Claim 3, line 5, “ high electrical resistance wire” should be – high electrical-resistance wire--
	Claim 4, line4, “having an inductance” should be – having an inductance of the double-wire lead line-
Claim 5, line1, “the inductance” should be – the inductance of the double-wire lead line-
	Claim 10, line5, “ having a capacitance”  should be – having a capacitance of the single-wire lead line—
	Claim 11, line1, “ the capacitance”  should be – the capacitance of the single-wire lead line—
	Claim 11, line 3-4, “between the terminal of a first piece of wire and the terminal of a second piece of wire” should be -- between a terminal of a first piece of wire and a terminal of a second piece of wire--
Appropriate correction is required.



Claim Rejections - 35 USC § 112	
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



3.Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
a high-frequency Litz wire, a twisted wire, a wire bundle, a low electrical-resistance wire, a high electrical resistance wire
The term “high-frequency” “low electrical resistance” and high electrical resistance” in claim 2is a relative term which renders the claim indefinite. The term “high-frequency” “low electrical resistance” and high electrical resistance” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For Examination purpose, “high-frequency” has been interpreted as any frequency. “low electrical resistance” and high electrical resistance” are interpreted as any electrical resistance.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4. Claim(s) 1, 2, 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Islinger (US20190006826A1) 
With regard to claim 1, Islinger teaches an apparatus for detecting a presence of an object in a predetermined area ([0002]  Foreign Object Detection (FOD) may be included with a charging system to detect objects disposed within the wireless field) of an inductive wireless power transfer system ([0043] inductive coupling system), the apparatus comprising:
a first wire-wound structure that is electrically conductive, substantially planar, and configured for electromagnetic sensing of the object (e.g., 604, Fig. 8, also see Fig. 6A, Fig. 6B shows the detail and each of conductive loop in 604, they are planar and conductive for sense the foreign objective, [0055], see [0024] teaches the fod loop detect the changes of magnetic flux, see attached Dr. Christopher S Baird “Is it possible to create magnetic waves?” 2016, every time you change a magnetic field, you create an electric field
 [0060]applicant’s specification also states an inductive sense elements  generate both magnetic field and electrical field, therefore the inductor loop shows in Fig. 5 is configured to EM sensing );
a coil-former ( e.g.,  planar 702, Fig. 8) that is substantially planar and has a first surface ( bottom of 702, Fig. 8) and a second surface( top of 702, Fig. 8) opposite to the first surface ( bottom of 702 and top of 702 opposite to each other, Fig. 8) , the coil-former configured to form, carry, and hold in place the first wire-wound structure on the first surface ( 604 on the bottom of 702, Fig. 8) and a second wire-wound structure ( e.g., 704 on to of 702, Fig.8)  on the second surface, the second wire-wound structure configured to transfer power inductively (704 belong to 402 , which is wireless transfer device [0053] [0057]); and
a detection circuit (e.g., 380, Fig. 3) coupled to the first wire-wound structure (e.g., 384, Fig. 3)and configured to:
measure an electrical characteristic of the first wire-wound structure ( impedance of the loops, [0054]; and
determine a presence of the object in response to a change in the electrical characteristic ([0054] the presence of a metallic object near the loops 502 changes the impedance of the loops.).
With regard to claim 2, Islinger teaches all the limitations of claim 1, and further teaches the first wire-wound structure comprises at least one piece of wire ([0056] wire loop for FOD).
With regard to claim 16, Islinger teaches all the limitations of claim 1, and further teaches  the object includes one or more of a metallic object ( metallic object [0002]), a dielectric object, a ferromagnetic object, a living object, a human extremity, an animal, a vehicle underbody, a wireless power transfer structure, an inductive passive beacon, and a capacitive passive beacon.
With regard to claim 17, Islinger teaches all the limitations of claim 1, and further teaches wherein the coil-former includes one or more of an electrically insulating material, a low electric permittivity material, a plastic material( [0057] industrial plastic) an epoxy material, a glass-fiber-reinforced material, a ceramic material, a composite material, a carbon material, a heat-sensitive electrical conductance material, a heat-sensitive electrical impedance material, a heat-sensitive magnetic permeability material, a heat-sensitive electric permittivity material, a heat-resistant material, and a heat-conductive material ( Note that the limitation “ low electric permittivity is interpreted as “a relative permittivity below 3” based on para [0083] of applicant’s specification )

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5. Claim 3 rejected under 35 U.S.C. 103 as being unpatentable over Islinger (US20190006826A1) in view of  Widmer (US20190353816A1)
With regard to claim 3, Islinger teaches all the limitations of claim 2, but not  
the at least one piece of wire is one or more of a non-insulated wire, an insulated wire a copper wire, an aluminum wire, a copper alloy wire, an enameled wire, a magnetic wire, a solderable wire, a directly solderable enameled wire, a tin plated copper wire, a wire-wrapping wire, a high-frequency Litz wire, a twisted wire, a wire bundle, a low electrical-resistance wire, a high electrical resistance wire, a heat-sensitive electrical-resistance wire, a temperature compensated electrical resistance wire, and a heat resistant insulation wire.
	However, Widmer teaches the at least one piece of wire is one or more of a non-insulated wire, an insulated wire ( Fig. 5 heat sensitive resistance material for insulation) a copper wire, an aluminum wire, a copper alloy wire, an enameled wire, a magnetic wire, a solderable wire, a directly solderable enameled wire, a tin plated copper wire, a wire-wrapping wire, a high-frequency Litz wire, a twisted wire, a wire bundle, a low electrical-resistance wire, a high electrical resistance wire, a heat-sensitive electrical-resistance wire, a temperature compensated electrical resistance wire, and a heat resistant insulation wire( Fig. 5 heat sensitive resistance material for insulation).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Islinger, to configure at least one piece of wire is one or more of a non-insulated wire, an insulated wire a copper wire, an aluminum wire, a copper alloy wire, an enameled wire, a magnetic wire, a solderable wire, a directly solderable enameled wire, a tin plated copper wire, a wire-wrapping wire, a high-frequency Litz wire, a twisted wire, a wire bundle, a low electrical-resistance wire, a high electrical resistance wire, a heat-sensitive electrical-resistance wire, a temperature compensated electrical resistance wire, and a heat resistant insulation wire,  as taught by Widmer, in order to minimize eddy current losses and interference of the resistance measurement ([0095] of Widmer)

6. Claims 4, 6 rejected under 35 U.S.C. 103 as being unpatentable over Islinger (US20190006826A1) in view of  Sieber (US 20190225099 A1)
With regard to claim 4, Islinger teaches all the limitations of claim 2, 
but not each end of the at least one piece of wire is configured to provide a terminal to electrically couple the at least one piece of wire to the detection circuit; and
the at least one piece of wire forms a wire loop of one or more turns and a double-wire lead line having an inductance smaller than an inductance of the at least one piece of wire.
However, Sieber teaches each end of the at least one piece of wire is configured to provide a terminal to electrically couple the at least one piece of wire ( Fig. 3B output of 305 two wire connect to each end of 305,) to the detection circuit ( impedance measurement circuit connected to 305, Fig. 3B); and the at least one piece of wire forms a wire loop of one or more turns ( see Fig. 3B, 305 is wire loop) and a double-wire lead line ( e.g., two line connected to output of 304 in Fig. 3B)  having an inductance smaller than an inductance of the at least one piece of wire (Also see Fig. 3B and Fig. 1, the double-wire lead line connected to output of loop coil is much shorter in length and less dense in wound than the inductor 305, therefore, it has smaller inductance)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Islinger, to configure each end of the at least one piece of wire is configured to provide a terminal to electrically couple the at least one piece of wire to the detection circuit; and  configure the at least one piece of wire to form a wire loop of one or more turns and a double-wire lead line having an inductance smaller than an inductance of the at least one piece of wire,  as taught by Sieber in order to connect the sense loop to detector circuit as seen in Fig. 3B and reduce the inductance  
In addition, It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the lead wire to have small inductance than the loop inductance to reduce the effect on the detect loop, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. In this case, the smaller the inductance of the lead wire, the less effect on the detector loop and more accurate of the inductive sensing, but the functionality of the system does not change
With regard to claim 6, the combination of Islinger and Sieber teaches all the limitations of claim 4, Islinger the wire loop is configured to sense the object inductively via an alternating magnetic field ([0024] teaches the fod loop detect the changes of magnetic flux). In addition, Sieber teaches the wire loop is configured to sense the object inductively via an alternating magnetic field ( see [0029] detection circuit 108 is configured to cause each of the plurality of sense coils 105 a, 105 b, and 105 n (e.g., sequentially) to generate an alternating magnetic field at an operating frequency)

7. Claim 5 rejected under 35 U.S.C. 103 as being unpatentable over Islinger (US20190006826A1) and  Sieber (US 20190225099 A1) in further view of Krammer ( US20190237248A1)
With regard to claim 5, the combination of Islinger and Sieber teaches all the limitations of claim 4, but not the inductance is a short circuit inductance as measured between a first terminal and a second terminal of the at least one piece of wire.
Krammer teaches the inductance is a short circuit inductance as measured between a first terminal and a second terminal of the at least one piece of wire (see the two Ls is the inductance between two terminal of  inductor 1, Fig. 8, also see Fig. 9, each of two LS inductance’s ‘s one end is connected to the L1 and L2, the other end of the two LS inductance are short circuited  ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Claim 4, to configure the inductance as a short circuit inductance as measured between a first terminal and a second terminal of the at least one piece of wire, as taught by Krammer, in order to accurately determine the inductance of the lead wire based on a model defined in Fig. 9 of Krammer and the measure a inductance between two terminal is a known method at least disclosed by krammer.  A person of ordinary skill in the art would have been able to carry out the measurement and reach the predictable inductance measurement results as described. 


8. Claim 7 rejected under 35 U.S.C. 103 as being unpatentable over Islinger (US20190006826A1) and  Sieber (US 20190225099 A1) in further view of Yosui (WO-2015064356-A1)
With regard to claim 7, the combination of Islinger and Sieber teaches all the limitations of claim 4, but not the wire loop is a densely wound multi-turn loop maximizing an inductance of the wire loop.
However, Yosui teaches the wire loop is a densely wound multi-turn loop increasing an inductance of the wire loop (the conductor pattern 30 can be wound more densely, the number of turns can be increased and the inductance value can be increased without increasing the space in the coil winding axis A direction, page 5 of translation, para 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 4, to configure the wire loop to be a densely wound multi-turn loop increasing an inductance of the wire loop, as taught by Yosui, in order to increase the inductance value without increasing the space.
It would have been obvious to one having ordinary skill in the art at the time of the invention was filed to further adjust the density of coil to achieve maximum inductance to satisfy user’s requirement because it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 

9. Claims 8-9 rejected under 35 U.S.C. 103 as being unpatentable over Islinger (US20190006826A1) and  Sieber (US 20190225099 A1) in further view of Chopra (US 20160238731 A1)
	With regard to claim 8, the combination of Islinger and Sieber teaches all the limitations of claim 4, 
Islinger does not teaches wire loop is a planar spiral coil with a spacing between windings that is substantially larger than a diameter of the at least one piece of the wire.
	However, Chopra teaches not wire loop is a planar spiral coil with a spacing between windings that is substantially larger than a diameter of the at least one piece of the wire ( see Fig. 7, the spacing between the winding is larger than one piece of the wire).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 4, to configure wire loop is a planar spiral coil and  a spacing between windings that is substantially larger than a diameter of the at least one piece of the wire,  as taught by Chopra,  in order to increased sensitivity for sensing a presence of a metallic object located at a center of the outer and inner loops [0079])
With regard to claim 9, the combination of Islinger, Sieber and Chopra teaches all the limitations of claim 8, Chopra further teaches the planar spiral coil is configured to reduce a variation of an object detection sensitivity over the predetermined area (see Fig. 7, the spiral coil has spread winding. see para [0099] of applicant’s specification: “The spread winding of the sense coil as illustrated in FIG. 6 may reduce a variation of an object detection sensitivity over the predetermined area of the object detection system 100 with reference to FIG. 1.”   Here Fig. 7 of Chopra also has spread winding, therefore it can reduce the variation of object detection sensitivity as applicant’s design).

10. Claims 10, 14 rejected under 35 U.S.C. 103 as being unpatentable over Islinger (US20190006826A1) in view of Smith (US20200212729A1) and Verburg (US20130003034A1)
With regard to claim 10, Islinger teaches all the limitations of claim 2, but not one end of the at least one piece of wire configured to provide a terminal to electrically couple the at least one piece of wire to the detection circuit and the at least one piece of wire forms a substantially two-dimensional wire-wound structure and a single-wire lead line having a capacitance smaller than a capacitance of the at least one piece of wire.
However, Smith teaches  one end of the at least one piece of wire(130h, 130v, Fig. 2,) is configured to provide a terminal to electrically couple the at least one piece of wire to the detection circuit ( 210h, Fig. 2, the wire from 130h to 210 h) and the at least one piece of wire forms a substantially two-dimensional wire-wound structure ( see Fig. 2, 130v and 130h are two dimensional wire-wound structure) and a single-wire lead line having a capacitance ( capacitance of the lead wire from 130h to 210 h).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 2, to configure one end of the at least one piece of wire configured to provide a terminal to electrically couple the at least one piece of wire to the detection circuit  and the at least one piece of wire forms a substantially two-dimensional wire-wound structure and a single-wire lead line having a capacitance  ,  as taught by Smith  in order to detect the difference between foreign objects and a mis-aligned receive coil[0022] of Smith
In addition Verburg teaches a single-wire lead line (36, Fig. 3) having a capacitance ( 36, Fig. 3) smaller than a capacitance of the at least one piece of wire ( the cable capacitance 36 ,should be small in comparison to the sensor capacitance [0053])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Islinger and Smith, to configure the single-wire lead line capacitance to be smaller than a capacitance of the at least one piece of wire,  as taught by Verburg , so that small stray capacitances would not the proportion of current flowing through the stray capacitances in comparison to the current flowing through the sensor capacitance desired to be measured, and reduce the sensitivity of the measurement.([0053] of Verburg)
With regard to claim 14, the combination of Islinger,  Smith and Verburg teaches all the limitation of claim 10, Smith further teaches the two-dimensional wire-wound structure is configured to reduce a variation of an object detection sensitivity over the predetermined area (see Fig. 2, the spread winding/line around a large area. see para [0099] of applicant’s specification: “The spread winding of the sense coil as illustrated in FIG. 6 may reduce a variation of an object detection sensitivity over the predetermined area of the object detection system 100 with reference to FIG. 1.”   Here Fig. 2 of Smith also has spread winding/line, therefore it can reduce the variation of object detection sensitivity as applicant’s design).


11.  Claim 11 rejected under 35 U.S.C. 103 as being unpatentable over Islinger (US20190006826A1) , Smith (US20200212729A1) and Verburg (US20130003034A1) in further view of Braun (US20060250144A1)
With regard to claim 11, the combination of Islinger , Smith and Verburg teaches all the limitation of claim 10 but not the capacitance is an open-circuit capacitance as measured between the terminal and a ground reference of the detection circuit  or as measured between the terminal of a first piece of wire and the terminal of a second piece of wire 
However, Braun teaches the capacitance is an open-circuit capacitance( Cpar, Fig. 1) as measured between the terminal ( Cpar connects to terminal of 1a/IC , which is a detection circuit, Fig. 1) and a ground reference ( Cpar connects to ground, Fig. 1) of the detection circuit  or as measured between the terminal of a first piece of wire and the terminal of a second piece of wire
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 10, to configure the capacitance to be an open-circuit capacitance as measured between the terminal and a ground reference of the detection circuit  or as measured between the terminal of a first piece of wire and the terminal of a second piece of wire,  as taught by Braun , because these capacitance caused by the lead wire and interconnection is not negligible ([0003] and need to be considered and suppressed in the design to improve the accuracy of design [0005] and the Cpar between the terminal and ground can be used to represent those stray capacitance ([0025]),  

12. Claim 12 rejected under 35 U.S.C. 103 as being unpatentable over Islinger (US20190006826A1), Smith (US20200212729A1) and Verburg (US20130003034A1) in further view of Kretschmar (Capacitive Sensor Operation Part 1: The Basics, 2009)
With regard to claim 12, the combination of Islinger, Smith and Verburg teaches all the limitation of claim 10, Smith further teaches wherein the two-dimensional wire-wound structure is configured to sense the object capacitively via an electric field (electric field, [0031])
Islinger does not teach sense the object capacitively via an alternating electric field.
However, Kretschmar teaches not sense the object capacitively via an alternating electric field (page 2, para 1, Capacitive sensors use an alternating voltage that causes the charges to continually reverse their positions. The movement of the charges creates an alternating electric current that is detected by the sensor, which generate alternating electric field)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 10, to sense the object capacitively via an alternating electric field, as taught by Kretschmar, so that Capacitive sensors use an alternating voltage that causes the charges to continually reverse their positions. and  the movement of the charges creates an alternating electric current that is detected by the sensor ( page 2, para 1)


13.  Claim 13 rejected under 35 U.S.C. 103 as being unpatentable over Islinger (US20190006826A1) , Smith( US20200212729A1)and Verburg (US20130003034A1) in further view of  Roy( US 20140111154 A1 ) 
With regard to claim 13, the combination of Islinger, Smith and Verburg teaches all the limitation of claim 10, but not  wherein the two-dimensional wire-wound structure includes one or more of a folded wire-wound structure,  a spiral wire-wound structure, a serpentine wire-wound structure, and a meander wire-wound structure.
However, Roy teaches the two-dimensional wire-wound structure includes one or more of a folded wire-wound structure, a spiral wire-wound structure ( 1804 Fig. 18C), a serpentine wire-wound structure, and a meander wire-wound structure.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 10, to configure two-dimensional wire-wound structure to include one or more of a folded wire-wound structure), a spiral wire-wound structure, a serpentine wire-wound structure, and a meander wire-wound structure,,  as taught by Roy , in order to arrange the capacitive sensor around the FOD sensor( [0162] and Fig. 18C) to save the space.


14. Claim 15 rejected under 35 U.S.C. 103 as being unpatentable over Islinger (US20190006826A1) in further view of Czainski (US20150328996A1)
With regard to claim 15, Islinger teaches all the limitations of claim 1, but not wherein a predetermined area for sensing the object inductively differs from a predetermined area for sensing the object capacitively.
Czainski teaches a predetermined area for sensing the object inductively (inductive sensors can be integrated into a source device, source housing, vehicle, or surrounding area to detect obstructions and foreign objects and/or materials between the source and device resonators.[0002]  differs from a predetermined area for sensing the object capacitively ([0029]detection capacitors in an array structure advantageously allows a reliable detection of an object in a predetermined surface area of the route) ( inductively sensing for the area between the source and device resonator, capacitive sensing for the surface area of the route, therefore the predetermined area for the inductively sensing and capacitively sensing is different).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1, to configure a predetermined area for sensing the object inductively to be differs from a predetermined area for sensing the object capacitively , as taught by Czainski, in order to detect not only the foreign object between the source and device resonator, but also on the surface of the primary unit, to avoid the surface damage of the primary device [0008]

15. Claims 18-19 rejected under 35 U.S.C. 103 as being unpatentable over Islinger (US20190006826A1) in view of Lee (US5263639A)
	With regard to claim 18, Islinger teaches all the limitations of claim 1, and further teaches the coil-former: provides structures configured to form and accommodate the first and second wire-wound structures (see Fig.8, 702 is used to accommodate 704 and 604); but not
is further configured for automated robot winding of the first and second wire-wound structures.
	However, Lee teaches configured for automated robot winding of the first and second wire-wound structures (robotic coil winding system for automatically winding electric coils, abstract).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Islinger, to automated robot winding of the first and second wire-wound structures,  as taught by Lee, in order to provide an automated system for winding electrical coils which facilitates processing of a variety of coil bobbin, thereby reducing the costs of specialized tool- and system set-up, simplifying maintenance and repair operations, and reducing the number and variety of spare parts required ( col 1, line 60-68)
 	With regard to claim 19, the combination of the Islinger and Lee teaches all the limitations of claim 18, Islinger further teaches the structures provide one or more of a rectangular-shaped profile (see Fig. 8, 702 is rectangular shape), a right-angled trapezoidal-shaped profile, a dovetail-shaped profile, an “L”-shaped profile, and a “T”-shaped profile.

16. Claim 20 rejected under 35 U.S.C. 103 as being unpatentable over Islinger (US20190006826A1) and Lee (US5263639A) in further view of Jiang (US 20180269716 A1)
With regard to claim 20, the combination of Islinger and Lee teaches all the limitations of claim 18, Islinger further teaches the structures are configured as waveguide or slots ( wire guide channel 710 Fig. 7A to secure the conductive material of double -D coil, and slots of 708a to put the fod coil [0057]); a portion of the slots have a first depth ( portion to contain fod coil [0057]); the first depth is in the millimeters range (  see [0058] slot 604 is fod coil and 602 underneath it is 3mm, and 604 should also be around millimeter range).
	Islinger does not explicitly teaches about a portion of groove has a first depth, another portion of grooves are deeper than the first depth
However, Jang teaches a portion of groove has a first depth, another portion of grooves are deeper than the first depth (the mounting groove may include a plurality of mounting grooves having different depths, Fig. 8, Fig. 9 [0079] )
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 18, to have grooves at different depth, as taught by Jang, in order to compensate the height deviation between the attachment surface and coils [0079]) 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the depth of groove to be less than three millimeter in order to satisfy the specific coil that inserted in the groove, because it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. In this case, the depth of the grooves does not change the functionality of the system.


Conclusion
17. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Widmer (US 20160341573 A1) teaches about grooves to contain detector coils
Lethellier (US20160380469A1) teaches about the power lead connected to charging coil.
Stingu (US 20220006332 A1) teaches a capacitive sensor is used for detection of X-Y and Z movement. For example, FIG. 18 shows a top view of differential “pizza-slice”-type capacitors 1800, according to an embodiment of the present invention
Iannello (US20040075442A1) teaches about null stray capacitance in the conductor.
Galbraith (US20130181701A1) teaches an electronic signal conditioning circuit 26 is located in close proximity to the sensors in order to (1) mitigate electronic noise susceptibility between the sensor coils 13 and signal conditioning circuit 26 and (2) minimize wire inductance in the interconnect cable 4 between sensor coils 13 and amplification circuitry located on signal conditioning circuit 26 because an inductance change on sensor coils 13 is a desired measurement and parasitic inductance in interconnect cable 4 is detrimental to the sensor measurement.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINPING SUN whose telephone number is (571)270-1284.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
        /PINPING SUN/Primary Examiner, Art Unit 2836